Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-02405

Deborah Laufer, an individual

       Plaintiff.

v.

2500 ARAPAHOE ST LLC, a Colorado limited liability company

       Defendant.


 DEFENDANT’S MOTION TO DISMISS AND IN THE ALTERNATIVE, DEFENDANT’S
                          MOTION TO STAY



       Defendant 2500 Arapahoe St LLC, through its attorney, Atlas Law LLC, moves

for an Order dismissing Plaintiff’s Complaint with prejudice due to Plaintiff’s lack of

standing in this matter pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure.

       In the event the Court denies the aforementioned Motion to Dismiss, Defendant

requests an order from the Court staying this matter pending Plaintiff properly filing

notice with the Court identifying its related cases pursuant to Rule 3.2 of the Civil Rules

for the District of Colorado. Additionally, in the event the Court denies the

aforementioned Motion to Dismiss, Defendant also requests an order from the Court

staying this matter pending Plaintiff submitting briefs in each of the actions filed by

Plaintiff with this Court, including this matter, explaining why each complaint filed with

this Court should not be dismissed for lack of subject matter jurisdiction.

                                     BACKGROUND
Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 2 of 12




       The Complaint alleges that Plaintiff, a resident of Pasco County, Florida, qualifies

as an individual with disabilities as defined by the ADA, and is a “tester” for the purpose

of asserting her civil rights and monitoring, ensuring, and determining whether places of

public accommodation and their websites are in compliance with the ADA. Dkt. No. 1, ¶

1-2. Prior to the commencement of this lawsuit, Plaintiff allegedly visited an online

reservations system for Defendant’s property known as the Curtis Park Club, located at

2500 Arapahoe St., Denver, CO 80205 (the “Property”), for the purpose of reviewing

and assessing the accessible features at the Property. Id. ¶ 11. Plaintiff alleges, which

Defendant disputes, that Plaintiff was unable to review and assess the accessible

features of the Property and ascertain whether it meets the requirements of 28 C.F.R

Section 36.302(e) because Defendant failed to comply with the requirements set forth in

28 C.F.R. Section 36.302(e). Id. Plaintiff alleges to have suffered “frustration and

humiliation as the result” of the discrimination of the online reservation system. Id. ¶ 14.

Plaintiff alleges that Defendant has deprived her of the enjoyment of accommodations

available to the general public, and that she “has suffered and will continue to suffer

direct and indirect injury as a result of the Defendant’s discrimination until the Defendant

is compelled to modify” its online reservation system. Id. ¶¶ 14–15. Plaintiff alleges that

Defendant has violated the ADA (Count I) and the CADA (Count II). Id. ¶¶ 3–11.

Plaintiff seeks: declaratory relief under the ADA and the CADA; injunctive relief directing

Defendant to comply with 28 C.F.R. § 36.302(e); attorney’s fees, costs and litigation

expenses under 42 U.S.C. § 12205 and C.R.S § 24-34-802; and statutory damages

pursuant to C.R.S § 24-34-802. Id.

                                       ARGUMENT



                                              2
Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 3 of 12




                                   MOTION TO DISMISS

                                   Recent Development –

              Court Held this Plaintiff Lacks Standing in a Similar Matter

       On September 25, 2020, in Laufer v. Arpan, LLC, No. 1:19-cv-200-AW-GRJ

(Sept. 25, 2020) (Winsor, J), attached hereto as Exhibit A (the “Arpan Matter”), the

United States District Court for the Northern District of Florida held that Deborah Laufer,

the Plaintiff in this action, lacked standing due to the absence of a concrete and

particularized injury. Laufer v. Arpan, at Section 3, Pages 14-15. In the Arpan Matter,

the Plaintiff’s factual allegations as recited by the Court in the attached decision are

nearly identical to the allegations of the Plaintiff’s Complaint in this action. See generally

Laufer v. Arpan. In the Arpan Matter, the Plaintiff pleaded claims for violation of Title III

of the Americans with Disabilities Act against a hotel operator in Plaintiff's home state of

Florida. See generally id. Like this matter, the claims pursued by Plaintiff in the Arpan

Matter also involved alleged violations of web accessibility requirements promulgated

under 28 C.F.R. § 36.302(e). Id. The court dismissed the Complaint against Plaintiff

because the Plaintiff lacked standing due to the absence of a concrete and

particularized injury suffered by Plaintiff due to Defendant. Id. at Section 3, Pages 14-

15.

                         Plaintiff Lacks Standing in This Matter

       Article III of the Constitution limits the court’s jurisdiction to “Cases” and

“Controversies.” Lujan v. Defs. of Wildlife, 504 U.S. 555 at 559-60 (1992). Standing is

essential to the case-and-controversy requirement: it is “indispensable” to every

plaintiff’s case. Id. at 561. If a plaintiff lacks standing, the court lacks subject matter



                                               3
Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 4 of 12




jurisdiction. Id. No justiciable issue is present where the plaintiff lacks standing. Flast v.

Cohen, 392 U.S. 83, 95 (1968).

       To establish standing a plaintiff must demonstrate (1) an “injury in fact” that is

“concrete and particularized” and “actual or imminent, not conjectural or hypothetical,”

(2) “a causal connection between the injury and the conduct complaint of,” and (3)

redressability of the injury by a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S.

555, 560–65 (1992). Where “a case is at the pleading stage, the plaintiff must ‘clearly . .

. allege facts demonstrating’ each element.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1547 (2016) (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)). “For an injury to be

‘particularized,’ it ‘must affect the plaintiff in a personal and individual way.’” Spokeo,

136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560 n.1). To be “concrete” an injury “must

actually exist”: the injury must be “real” and not “abstract.” Id.

       In Spokeo, the Supreme Court considered whether a technical violation of a

statute constituted a real injury for standing purposes. 136 S. Ct. 1540, 1550 (2016).

The plaintiff in Spokeo sued under the Fair Credit Reporting Act, claiming a report

featured false information about him. Id. at 1546. The plaintiff in Spokeo alleged no

harm from the false report, only that the defendant violated the Act. Id. The court

concluded that Article III requires more than a “bare procedural violation.” Id. at 1550.

The court reasoned that while Congress can elevate an intangible harm to create a

statutory right, violation of that right will not confer standing if it is “divorced from any

concrete harm.” Id. at 1549-50 (citing Summers v. Earth Island Inst., 555 U.S. 488, 496

(2009), and Lujan, 504 U.S. at 572); see also id. at 1547-48 (“Congress cannot erase

Article III’s standing requirements by statutorily granting the right to sue to a plaintiff who



                                                4
Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 5 of 12




would not otherwise have standing.” (quoting Raines v. Byrd, 521 U.S. 811, 820 n.3

(1997))); Nicklaw v. CitiMortgage, Inc., 855 F.3d 1265, 1268 (11th Cir. 2017) (Pryor, J.,

respecting denial of rehearing en banc) (“[T]he violation of a legal right alone does not

satisfy the concrete injury requirement.”). As applied in Spokeo, the court recognized

that even if the defendant violated the statute by reporting incorrect information, that

violation did not necessarily “cause harm or present any material risk of harm.” 136 S.

Ct. at 1550; see also Thole v. U. S. Bank N.A., 140 S. Ct. 1615, 1620-22 (2020)

(holding that the “plaintiffs have no concrete stake in this dispute and therefore lack

Article III standing” when “[w]inning or losing this suit would not change the plaintiffs’

monthly pension benefits.”).

       Other ADA cases support the notion that without a concrete stake in the dispute,

plaintiffs lack Article III standing. For example, in Griffin v. Department of Labor Federal

Credit Union, a blind plaintiff sued under Title III of the ADA, claiming a credit union’s

website was not accessible. 912 F.3d 649, 652 (4th Cir. 2019). In Griffin, the plaintiff

alleged the ADA required the website to be compatible with his screen-reading software

and that because it was not, his efforts to access the website were stymied. Id. Citing

Spokeo, the Fourth Circuit found the claimed injury neither concrete nor particularized.

Id. at 654-56. The plaintiff in Griffin was ineligible for membership in the credit union,

and the court concluded that no real injury flowed from his missing out on information

that would never benefit him. Id. at 654. The court held that the “[i]nability to obtain

information is sufficiently concrete to constitute injury in fact only when the information

has some relevance to the litigant.” Id. (citing Fed. Election Comm’n v. Akins, 524 U.S.

11, 21 (1998)). In Griffin, the plaintiff’s ineligibility “close[d] the door of the Credit Union



                                                5
Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 6 of 12




to Griffin whether or not he obtains the information he seeks.” Id. at 654. The court in

Griffin also found the claimed injury was not particularized because the website treated

the plaintiff the same as everyone else. Id. at 654-55. An intent to visit a physical

location may supply a sufficient “particularizing connection” between a website and that

location, but without that intent, there was nothing to differentiate the plaintiff from any

member of the general public. Id. at 655. The court equated the legal barriers that

precluded the plaintiff from joining the credit union to the geographic barriers that

prevent a person from being injured by a faraway inaccessible location they never

intend to visit. Id. at 656 (citing Houston, 733 F.3d at 1334, 1336).

       In a similar ADA case, a different court supports the notion that without a

concrete stake in the dispute, plaintiffs lack Article III standing. In Hernandez v. Caesars

License Co., LLC, the court held that defendant’s alleged non-disclosure of accessibility

information could conceivably harm a person with disabilities, provided that person was

actually looking for a place to visit at or near the defendant’s property.

CV1906090RBKKMW, 2019 WL 4894501, at *3 (D.N.J. Oct. 4, 2019). However, the

court determined that the plaintiff in that case was not such a person because the

plaintiff’s only interest in visiting the website listing defendant’s property was to

determine if it complied with the ADA. Id. Thus, the court ruled that because the plaintiff

could not show harm stemming from Defendant’s non-disclosure, he could not show

concrete injury thereby failing to establish standing in the matter. Id.

       As determined by the courts in Spokeo, Thole, Griffin, and Hernandez, to

establish standing, plaintiffs must have a concrete stake in the dispute; an alleged bare

procedural violation is insufficient for a plaintiff to establish standing. As with the



                                               6
Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 7 of 12




plaintiffs in Spokeo, Thole, Griffin, and Hernandez, the Plaintiff here has no concrete

stake in this matter. There are no facts in the Complaint indicating that Plaintiff has ever

traveled from her home state in Florida to Denver, Colorado, or anywhere in Colorado,

or that she has any reason to travel anywhere in Colorado or any reason to seek

lodging anywhere in Denver or Colorado. Nowhere in Plaintiff’s Complaint does she

allege or assert her intention to visit or stay at Defendant’s Property. Indeed, by her own

admission, Plaintiff visited the online reservation system for the sole purpose of

reviewing and assessing the accessible features at the Property and ascertaining

whether the Property met the requirements of ADA and CADA. Dkt. No. 1, ¶ 11.

       An intent to visit a physical location may supply a sufficient “particularizing

connection” between a website and that location, which may establish standing, as held

by the Griffin court. But here, Plaintiff’s Complaint offers no proof of her intention to visit

the Defendant’s Property. She only viewed an online reservation system featuring the

Defendant’s Property. Without an intention to visit the Defendant’s Property, there is no

particularizing connection (and thus no particularized injury to Plaintiff) between the

online reservation system and Plaintiff’s Property. Without a particularizing connection

between the online reservation system and Defendant’s Property, the Plaintiff cannot be

injured by a property she never intends to visit. As Plaintiff only viewed the online

reservation system featuring the Defendant’s Property without any intention to visit

Defendant’s Property, she cannot demonstrate an injury in fact necessary to establish

standing in this matter.

       Plaintiff has commenced approximately 300 cases in federal district courts in

2019 and 2020 alone against parties in the states of New York, Georgia, Florida, and



                                               7
Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 8 of 12




Connecticut for alleged violations of the Americans with Disabilities Act. Within the last

six to eight weeks, Plaintiff has commenced an additional seventeen cases with the

Federal District Court for Colorado, including this matter. As previously stated in Laufer

v. Arpan, LLC, No. 1:19-cv-200-AW-GRJ (Sept. 25, 2020), the United States District

Court for the Northern District of Florida, in Plaintiff’s home state, ruled that Plaintiff

failed to establish standing in the claim against the defendant because there was no

indication that Plaintiff had any intention of visiting that defendant’s property. Plaintiff

continues to file the same or extremely similarly drafted complaints often against small

hotels, motels, and other placed of lodging in order to obtain quick monetary

settlements. Such a dizzying array of lawsuits, which have continued unabated and are

now appearing in Colorado, is especially troubling during the COVID-19 pandemic, as

most if not all of the defendants were essentially closed for business over the last

several months due to various state stay-at-home orders. Indeed, Plaintiff has preyed

on vulnerable businesses, including Defendant’s Property, to its detriment and her

financial gain.

       In order to establish standing, Deborah Laufer must have suffered an injury in

fact which is concrete and particularized actual or imminent, not conjecture or

hypothetical; there must be a causal connection between the injury and the conduct

complained of and it must be likely a decision in her favor will redress her alleged harm.

Because Plaintiffs did not demonstrate that she suffered or was likely to suffer an injury

in fact by Defendant, she fails to meet Article III standing requirements. Without

standing, the Court lacks subject-matter jurisdiction. Without jurisdiction, the court must

grant Defendants’ 12(b)(1) Motion and dismiss this case.



                                               8
Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 9 of 12




       For the reasons set forth above, the Defendant, 2500 Arapahoe St LLC,

respectfully requests this Court to dismiss Plaintiff, Deborah Laufer’s Complaint with

prejudice.

                                     MOTION TO STAY

       In the event Defendant’s Motion to Dismiss is denied, Defendant requests an

order from the Court staying this matter pending Plaintiff properly files notice with the

Court identifying its Related Cases pursuant to Rule 3.2 of the Civil Rules for the District

of Colorado. In the event Defendant’s Motion to Dismiss is denied, Defendant also

requests an order from the Court staying this matter pending Plaintiff submitting briefs in

each of the actions filed by Plaintiff with this Court, including this matter, explaining why

each complaint filed with this Court should not be dismissed for lack of subject matter

jurisdiction.

       On August 13, 2020, Plaintiff, through her attorney, filed Plaintiff’s Notice of

Pendency of Other Actions. See Dkt. No. 4. Plaintiff’s attorney certified that this action is

not related to any pending or closed civil action previously filed in this Court, or any

other Federal or State Court, or administrative agency. See Id. at page 1. As previously

stated, Plaintiff has filed hundreds of similar, if not identical, cases in various federal

courts across the country, including several similar, if not identical, cases in this Court.

Given Plaintiff’s failure to file proper notice with the Court identifying related cases

pursuant to Rule 3.2 of the Civil Rules for the District of Colorado, Defendant requests

an order from the Court staying this matter pending Plaintiff properly filing notice with

the court and pending a decision from the judicial officers of this Court to determine




                                               9
Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 10 of 12




 whether the related cases should be submitted for special assignment or reassignment

 under D.C.COLO.LCivR40.1(a) or transfer under D.C.COLO.LCivR 40.1(d)(4)(B).

        Additionally, in the event the Court denies Defendant’s Motion to Dismiss,

 Defendant requests an order from the Court staying this matter pending Plaintiff

 submitting briefs in each of the actions she filed with this Court, including this matter,

 explaining why each complaint filed with this Court should not be dismissed for lack of

 subject matter jurisdiction. Defendant requests that Plaintiff submit briefs for each of the

 actions she filed with this Court, including this matter, within 30 days of the Court’s

 Order. Such request is not without precedent. On May 7, 2020, in Laufer v. 1110

 Western Albany, LLC and Ryan L.L.C., 1:19-cv-01324-BKS-ML (May 7, 2020, attached

 hereto as Exhibit B (the “Western Albany Matter”), the United States District Court for

 the Northern District of New York noted that because Deborah Laufer, the Plaintiff in

 this action, has 29 nearly identical cases pending against different defendants in the

 Northern District of New York, there was a serious question as to whether Plaintiff has

 established standing in any of the 30 cases filed with that court. Thus, the court ordered

 that before taking any further action in this, or any other of Plaintiff’s cases, the court

 required Plaintiff to submit a brief in each of the 29 actions attached to the court’s order.

 As in the Western Albany Matter, Defendant requests this Court similarly stay this

 matter pending Plaintiff submitting briefs in each of the actions she filed with this Court,

 including this matter, explaining why each complaint filed with this Court should not be

 dismissed for lack of subject matter jurisdiction.

                                        CONCLUSION




                                               10
Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 11 of 12




        WHEREFORE, Defendant 2500 Arapahoe St, LLC, respectfully requests this

 Court to dismiss Plaintiff, Deborah Laufer’s Complaint with prejudice. In the event the

 Court denies Defendant’s Motion to Dismiss, Defendant 2500 Arapahoe St, LLC,

 respectfully requests this Court to stay this matter pending Plaintiff properly filing notice

 with the Court identifying its related cases pursuant to Rule 3.2 of the Civil Rules for the

 District of Colorado. Additionally, in the event the Court denies Defendant’s Motion to

 Dismiss, Defendant also requests an order from the Court staying this matter pending

 Plaintiff submitting briefs in each of the actions filed by Plaintiff with this Court, including

 this matter, explaining why each complaint filed with this Court should not be dismissed

 for lack of subject matter jurisdiction, and for all other and further relief as this Court

 deems just and appropriate.



        Dated at Denver, Colorado, this 2nd day of October, 2020.

                                             Respectfully submitted,


                                             s/ Steven Gilman
                                             Steven Gilman, Esq.
                                             Atlas Law LLC
                                             PO Box 3077
                                             Denver, Colorado 80201
                                             Phone: (303) 619-7276
                                             E-mail: steve@atlaslaw5280.com
                                             Attorney for Defendant




                                                11
Case 1:20-cv-02405-KLM Document 15 Filed 10/03/20 USDC Colorado Page 12 of 12




                                CERTIFICATE OF SERVICE


        I hereby certify that on this 3rd day of October, 2020, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system which will send

 notification of such filing to the following email addresses:

   S.Moore@SMooreLaw.com
   Eservice@SMooreLaw.com
                                           ,
                                           ,



                                                s/ Steven Gilman
                                                Steven Gilman, Esq.
                                                Atlas Law LLC
                                                PO Box 3077
                                                Denver, Colorado 80201
                                                Phone: (303) 619-7276
                                                E-mail: steve@atlaslaw5280.com
                                                Attorney for Defendant




                                               12
